DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Applicant argued on pages 9,10 of the Remark that Classon et al. does not disclose wherein the information indicating an HARQ status of the first data packet is based on a number of code blocks satisfying an early stopping criteria among code blocks included in the first data packet.
 It is noted that examiner considers the claimed “a number of code blocks satisfying an early stopping criteria among code blocks included in the first data packet” as shown in the Applicant ‘s specification on fig.4; steps 430,450; par[0051], page 15. Refer to Classon et al. ‘s teaching in fig.4A, steps 415,420,425,435,440; col.17; line 60 to col.18; line 15; a block of data is generated, and transmitted to a receiver (steps 45,420). If the receive does not decode the block of data successfully, a NACK may be sent by the receiver back to the transmitter. Additional attempts may be made to retransmit the data packet if the number of attempts to send the data packet is less than a . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Classon et al.( US Pat.6,700,867).
In claims 1,5,9,10 Classon et al. discloses a method by a transmitter for
transmitting data, the method comprising: transmitting a first data packet to a receiver (see col.5; line 65 to col.6; line 5; and fig.4A, step 420; BS 120 sends self-decodable /non-self-decodable packets to UE 110); Receiving hybrid ARQ (HARQ) feedback information generated based on a decoding result of the first data packet (see col.13; lines 31-40; and fig.4A, step 425; col.18; lines 3-7; the HARQ feedback generator 260 of 
 wherein the HARQ feedback information includes an acknowledgment (ACK) or a negative-acknowledgment (NACK) ( see col.13; lines 31-40; and fig.4A, step 425; col.18; lines 3-7; the HARQ feedback generator 260 of UE 110 transmits a NACK, upon unsuccessful decoding of a data packet to the BS 120; or an ACK upon successful decoding  of the data packet); and information indicating an HARQ status of the first data packet is based on a number of code blocks satisfying an early stopping criteria among code blocks included in the first data packet ( examiner considers the claimed “a number of code blocks satisfying an early stopping criteria among code blocks included in the first data packet” as shown in the Applicant ‘s specification on fig.4; steps 430,450; par[0051], page 15. Refer to Classon et al. ‘s teaching in fig.4A, steps 
In claims 2,6,11,14 Classon et al. discloses wherein the information indicating the HARQ status of the first data packet indicates that the second data packet is self- decodable or non-self-decodable (see col.13; lines 31-50; and fig.5, steps 510,515,520; col.18; line 65- col.19; line 7; the HARQ feedback generator 260 of UE 110 transmits a NACK, upon unsuccessfully decoding of a data packet to the BS 120; or transmits a self- decode request indicating whether a retransmission of a data packet should be self- decodable or non-self-decodable. The self-decode request indicates that a self- decodable/ non-self decodable packet associated with the data packet is generated at the transmitter).


where decoding of packets is proceeding well) or a decoding status (see col.10; lines 5-20; channel decoder 220 decodes the data packet, generates decoder status depending whether the decoding was successful).
In claims 4,8,13 Classon et al. discloses wherein the information indicating the HARQ status of the first data packet is further based on whether a number of code blocks in which an error occurs is increasing or decreased in accordance with an increase of a number of times of retransmission (see fig.4A, steps 420,425,435,440; col.17; line 60 to col.18; line 15; a block of data is generated, and transmitted to a receiver (steps 45,420). If the receiver does not decode the block of data successfully, a NACK may be sent by the receiver back to the transmitter, and additional attempts may be made to retransmit the data packet. If the number of attempts to send data packets is equal to or greater than the predetermined number L, which means “number of error transmissions  is increasing in accordance with the increased number of retransmissions”, the packet may not be retransmitted and will be dropped due to unsuccessful transmissions ( see step 440)( HARQ status of the first data packet is . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413